              Case 5:19-cv-00335-MHH Document 10 Filed 03/07/19 Page 1 of 3                             FILED
                                                                                               2019 Mar-07 PM 02:16
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT FOR
                          THE NORTHERN DISTRICT OF ALABAMA

MARTIN LAWRENCE HALL,
                                                       Case No.: 5:19-cv-00335-MHH
                  Plaintiff,
                                                       Removed from the Twenty-Third Judicial
                                                       Circuit of Madison County, Alabama, Case
                                                       No. 47-CV-2019-900138

         v.

THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA, a corporation,
THE AEGIS TECHNOLOGIES GROUP,
INC., SHORT AND LONG TERM
DISABILITY INSURANCE PLAN, an
Employee Welfare Benefit Plan, and THE
AEGIS TECHNOLOGIES GROUP, INC., a
corporation,

                  Defendants.


      STIPULATION OF DISMISSAL WITH PREJUDICE OF DEFENDANTS
     THE AEGIS TECHNOLOGIES GROUP, INC. SHORT AND LONG TERM
 DISABILITY INSURANCE PLAN AND THE AEGIS TECHNOLOGIES GROUP, INC.

         Plaintiff Martin Lawrence Hall (“Plaintiff”), Defendant The Prudential Insurance

Company of America (“Prudential”), Defendant The AEgis Technologies Group, Inc. Short and

Long Term Disability Insurance Plan (“the Plan”), and Defendant The AEgis Technologies

Group, Inc. (“AEgis”) (collectively “the Parties”), through their respective counsel, hereby

stipulate to the following:

         1.       The Parties acknowledge that the Plan and AEgis are not necessary parties to this

action because the benefits at issue are fully insured by Prudential, and Prudential will be

responsible for payment of any benefits awarded, as well as interest and attorneys’ fees, if any.




55302861v.1
              Case 5:19-cv-00335-MHH Document 10 Filed 03/07/19 Page 2 of 3



         2.       The foregoing statement shall not be interpreted as an admission by Prudential

that Plaintiff’s allegations have any merit. Rather, Prudential continues to deny all such

allegations.

         3.       Prudential will not defend against Plaintiff’s claim and/or cause of action under

29 U.S.C. § 1132(a)(1)(B), by asserting that the Plan or AEgis is at fault or is a necessary party

to this action.

         4.       The Parties agree that all claims against the Plan and AEgis should be dismissed

with prejudice and without an award of fees or costs to any party.

         Wherefore, the Parties stipulate that the Plan and AEgis should be dismissed from this

lawsuit with prejudice and without an award of fees or costs to any party and request that the

Plan and Aegis be removed from the caption of this matter.

By: /s/ Jonathan R. Little                          By: /s/ Kenneth D. Hampton, w/permission

Jonathan R. Little (LITTJ4491)                      Kenneth D. Hampton
Bar Number: 4491-Z22F                               Suite A, 2004 Poole Drive
jlittle@lightfootlaw.com                            Huntsville, AL 35810
LIGHTFOOT, FRANKLIN & WHITE, LLC                    Telephone: 256-859-8900
The Clark Building                                  Facsimile: 256-859-8853
400 20th Street North                               kenhampton@bellsouth.net
Birmingham, AL 35203-3200
(205) 581-0700 (telephone)                          Attorney for Plaintiff
(205) 581-0799 (facsimile)

Attorneys for Defendant The Prudential
Insurance Company of America

By: /s/ David B. Block, w/permission

David B. Block
Maynard, Cooper & Gale, P.C.
655 Gallatin Street, S.W.
Huntsville, AL 35801
(256) 512-0105 (telephone)
(256) 512-0119 (facsimile)
Email: dblock@maynardcooper.com


                                                   2
55302861v.1
              Case 5:19-cv-00335-MHH Document 10 Filed 03/07/19 Page 3 of 3




Attorneys for Defendants The AEgis
Technologies Group, Inc. Short and Long
Term Disability Insurance Plan and The
AEgis Technologies Group, Inc.


DATED: March 7, 2019



                                 CERTIFICATE OF SERVICE

         The undersigned attorney hereby certifies that he caused a copy of the foregoing

STIPULATION OF DISMISSAL WITH PREJUDICE OF DEFENDANTS THE AEGIS

TECHNOLOGIES GROUP, INC. SHORT AND LONG TERM DISABILITY INSURANCE

PLAN AND THE AEGIS TECHNOLOGIES GROUP, INC. to be served upon the following

counsel of record by the Court’s ECF system and U.S. Mail postage prepaid, this 7th day of

March, 2019:

                  Kenneth D. Hampton
                  Suite A, 2004 Poole Drive
                  Huntsville, AL 35810
                  Telephone: 256-859-8900
                  Facsimile: 256-859-8853
                  kenhampton@bellsouth.net

                  David B. Block
                  Maynard, Cooper & Gale, P.C.
                  655 Gallatin Street, S.W.
                  Huntsville, AL 35801
                  (256) 512-0105 (telephone)
                  (256) 512-0119 (facsimile)
                  Email: dblock@maynardcooper.com



                                              /s/ Jonathan R. Little




                                                 3
55302861v.1
